250 S.W.3d 747 (2008)
Byron CASE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66780.
Missouri Court of Appeals, Western District.
February 26, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Stephen M. Patton, Kansas City for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Dora Fichter, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE,[1] Judge, and JAMES M. SMART, JR., Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.
Prior report: 140 S.W.3d 80.

ORDER
Byron Case appeals the circuit court's judgment to deny Case's motion for postconviction relief. We affirm in this per curiam order entered pursuant to Rule 84.16(b).
NOTES
[1]  Judge Breckenridge was a member of this court when this case was argued and submitted. She was appointed later to the Supreme Court of Missouri and was assigned as a special judge to continue deliberation of this case.